NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



MARK JONES,                      )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D18-3767
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 26, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Brian A. Iten, Judge.

Mark Jones, pro se.



PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and BLACK, JJ., Concur.